                       Case 21-11601-nmc                      Doc 9        Entered 04/03/21 22:00:25                       Page 1 of 4
                                                              United States Bankruptcy Court
                                                                    District of Nevada
In re:                                                                                                                 Case No. 21-11601-nmc
NANCY LORRAINE RAVIDA                                                                                                  Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0978-2                                                  User: sharpdl                                                               Page 1 of 2
Date Rcvd: Apr 01, 2021                                               Form ID: 309A                                                             Total Noticed: 10
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 03, 2021:
Recip ID                 Recipient Name and Address
db                     + NANCY LORRAINE RAVIDA, 132 E PACIFIC AVE #132, HENDERSON, NV 89015-2313
11443633               + CLARK COUNTY TREASURER, 500 S GRAND CENTRAL PKWY, P.O. BOX 551220, Las Vegas, NV 89155-1220
11443634               + CLARK COUNTY WATER RECALMATION DISTRICT, 5857 E FLAMINGO RD, Las Vegas, NV 89122-5507
11443636                 SEWER SERVICES BILL LAS VEGAS, DEPARTMENT OF FINANCE, CITY HALL, 400 STEWART AVE, 6TH FL, Las Vegas, NV
                         89101

TOTAL: 4

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: bknotices@vohwinkellaw.com
                                                                                        Apr 02 2021 06:53:00      RORY J. VOHWINKEL, 6272 SPRING
                                                                                                                  MOUNTAIN, STE 110, LAS VEGAS, NV 89146
tr                     + Email/Text: robert.atkinson@txitrustee.com
                                                                                        Apr 02 2021 06:54:00      ROBERT E. ATKINSON, 376 E WARM
                                                                                                                  SPRINGS RD STE 130, LAS VEGAS, NV
                                                                                                                  89119-4262
ust                    + Email/Text: USTPRegion17.LV.ECF@usdoj.gov
                                                                                        Apr 02 2021 06:54:00      U.S. TRUSTEE - LV - 7, 300 LAS VEGAS
                                                                                                                  BOULEVARD, SO., SUITE 4300, LAS VEGAS,
                                                                                                                  NV 89101-5803
11443631               + EDI: AMEREXPR.COM
                                                                                        Apr 02 2021 03:43:00      Amex/Bankruptcy, Acct No xxxxxxxxxxx2345,
                                                                                                                  Correspondence/Bankruptcy, Po Box 981540, El
                                                                                                                  Paso, TX 79998-1540
11443632               + EDI: TSYS2.COM
                                                                                        Apr 02 2021 03:43:00      Barclays Bank Delaware, Acct No
                                                                                                                  xxxxxxxxxxx5082, Attn: Bankruptcy, Po Box
                                                                                                                  8801, Wilmington, DE 19899-8801
11443635               + Email/Text: RSSNBankruptcy@repsrv.com
                                                                                        Apr 02 2021 06:54:00      REPUBLIC SERVICES, 770 E. SAHARA AVE.,
                                                                                                                  PO BOX 98508, Las Vegas, NV 89193-8508

TOTAL: 6


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
                     Case 21-11601-nmc                   Doc 9        Entered 04/03/21 22:00:25                    Page 2 of 4
District/off: 0978-2                                             User: sharpdl                                                          Page 2 of 2
Date Rcvd: Apr 01, 2021                                          Form ID: 309A                                                        Total Noticed: 10

the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 03, 2021                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 31, 2021 at the address(es) listed
below:
Name                            Email Address
ROBERT E. ATKINSON
                                Robert@ch7.vegas TrusteeECF@ch7.vegas;ecf.alert+atkinson@titlexi.com

RORY J. VOHWINKEL
                                on behalf of Debtor NANCY LORRAINE RAVIDA bknotices@vohwinkellaw.com vohwinkelrr96661@notify.bestcase.com

U.S. TRUSTEE - LV - 7
                                USTPRegion17.LV.ECF@usdoj.gov


TOTAL: 3
                      Case 21-11601-nmc                   Doc 9      Entered 04/03/21 22:00:25                Page 3 of 4

Information to identify the case:
Debtor 1                NANCY LORRAINE RAVIDA                                           Social Security number or ITIN        xxx−xx−8862
                        First Name   Middle Name    Last Name                           EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                        First Name   Middle Name    Last Name
(Spouse, if filing)
                                                                                        EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court              District of Nevada
                                                                                        Date case filed for chapter 7 3/31/21
Case number:           21−11601−nmc


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             10/20

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                   About Debtor 1:                                   About Debtor 2:

1.      Debtor's full name                         NANCY LORRAINE RAVIDA

2.      All other names used in the
        last 8 years

3.     Address                                 132 E PACIFIC AVE #132
                                               HENDERSON, NV 89015

4.     Debtor's attorney                       RORY J. VOHWINKEL                                    Contact phone (702) 735−1500
                                               6272 SPRING MOUNTAIN, STE 110
       Name and address                        LAS VEGAS, NV 89146                                  Email: bknotices@vohwinkellaw.com

5.     Bankruptcy trustee                      ROBERT E. ATKINSON                                   Contact phone 702 617−3200
                                               376 E WARM SPRINGS RD STE 130
       Name and address                        LAS VEGAS, NV 89119
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                  Case 21-11601-nmc                      Doc 9         Entered 04/03/21 22:00:25                    Page 4 of 4
Debtor NANCY LORRAINE RAVIDA                                                                                         Case number 21−11601−nmc


6. Bankruptcy clerk's office                      300 Las Vegas Blvd., South                                  Office Hours: 9:00 AM − 4:00 PM
                                                  Las Vegas, NV 89101
    Documents in this case may be filed at this                                                               Contact phone: (702) 527−7000
    address. You may inspect all records filed
    in this case at this office or online at
    https://pacer.uscourts.gov.                                                                               Date: 4/1/21


7. Meeting of creditors                           May 7, 2021 at 10:30 AM                                     BY TELEPHONE

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a
    questioned under oath. In a joint case,       later date. If so, the date will be on the court            Trustee: ROBERT E. ATKINSON
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket.                                                     Call−in Number: 877−939−6019
                                                                                                              Passcode: 5227200#

8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 7/6/21
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  https://pacer.uscourts.gov. If you believe that the law does not authorize an exemption
                                                  that the debtors claim, you may file an objection. The bankruptcy clerk's office must
                                                  receive the objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
